UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-6521



STACY W. HOWARD,

                                              Plaintiff - Appellant,


          versus


GEORGETOWN COUNTY GOVERNMENT BODY; CHARLES V.
PYLE; MALCOLM D. SHULER; BENJAMIN F. DUNN;
HUGHEY   WALKER;  ELERBEE   ACKERMAN;  ROBBIE
O’DONNELL; LANE CRIBB, Sheriff; DAN FURR; AL
WILLIAMS, Chief; JOHN HILLIARD; G. TURNER
PERROW; JOE CROSBY; MIKE SWARTZ; CHUCK KOSIS;
KENNETH OWENS, Captain; GEORGETOWN COUNTY
SHERIFFS DEPARTMENT; MUNICIPAL CORPORATION;
SOLICITORS OFFICE; TOWNSHIPS IN GEORGETOWN
COUNTY; ADMINISTRATION OF GOVERNMENT FOR
GEORGETOWN COUNTY, including government body
and political subdivisions; OTHERS AS YET
UNKNOWN,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. G. Ross Anderson, Jr., District
Judge. (CA-04-36-6-13AK)


Submitted:   August 26, 2004             Decided:   September 1, 2004


Before WIDENER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Stacy W. Howard, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

           Stacy W. Howard appeals the district court’s order,

accepting the magistrate judge’s recommendation and denying relief

on Howard’s 42 U.S.C. § 1983 (2000) complaint.    We have reviewed

the record and find no reversible error.    Accordingly, we affirm

for the reasons stated by the district court.       See Howard v.

Georgetown County Gov’t, No. CA-04-36-6-13AK (D.S.C. Feb. 19,

2004).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                               - 3 -